NO. 12-21-00132-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

PROGRESSIVE ADVANCED                            §      APPEAL FROM THE 354TH
INSURANCE COMPANY,
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

CHARLES TURNER D/B/A SERVICE
MARINE AND THOMAS AND
TURNER, INC.,
APPELLEES                                       §      RAINS COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
       On August 12, 2021, the Clerk of this Court notified Appellant, Progressive Advanced
Insurance Company, that the filing fee in this appeal is due. Appellant was informed that failure
to remit the filing fee on or before August 23, would result in the Court’s taking appropriate
action, including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The




                                                1
date for remitting the filing fee passed, and Appellant has not responded to this Court’s notice in
writing, paid the filing fee, or otherwise shown that it is excused from paying the fee.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 1
See TEX. R. APP. P. 42.3(c).
Opinion delivered August 25, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
             We also note that Appellant has not filed the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 25, 2021


                                         NO. 12-21-00132-CV


                  PROGRESSIVE ADVANCED INSURANCE COMPANY,
                                  Appellant
                                     V.
                     CHARLES TURNER D/B/A SERVICE MARINE
                        AND THOMAS AND TURNER, INC.,
                                  Appellees


                                Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 10659)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3